Citation Nr: 1740688	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  16-13 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


ATTORNEY FOR THE BOARD

S. Sorathia, Counsel












INTRODUCTION

The Veteran served on active duty from August 1955 to August 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This claim was previously before the Board in September 2016.  	

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Bilateral hearing loss had its onset during service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2016).      


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his hearing loss started during service, specifically during his service in Southeast Asia, even though he did not fully realize the extent of his hearing loss until after separation from service.  See July 2014 lay statement, September 2015 lay statement, and March 2016 VA Form 9.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

With hearing loss claims, VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  

Here, a June 2014 VA examination report reveals that the Veteran has a bilateral hearing loss disability for VA purposes.  38 C.F.R. § 3.385.    

His service records note that he served as a fuel specialist.  A May 1973 service record specifically notes that the Veteran had in-service noise exposure to jet engines and electric pumps.  Accordingly, exposure to acoustic trauma in service is conceded.  

His August 1955 enlistment examination report does not include an audiometer report.  A whisper test was conducted at that time and the Veteran had a 15/15 for the left and right ear.  Audiometer reports were provided from examinations in July 1959, September 1968, May 1973, and June 1975.  After converting from American Standards Association (ASA) to International Standards Organization-American National Standards Institute (ISO-ANSI) when appropriate, these examination reports reveal threshold shifts from September 1968 to May 1973 and from May 1973 to June 1975.  

VA medical opinions were obtained in June 2014 and December 2016.  However, these medical opinions are inadequate as they do not adequately address the Veteran's lay statements regarding in-service noise exposure and onset of hearing loss during service, as well as the documented in-service threshold shifts.  Accordingly, these VA medical opinions are not probative.  

Moreover, the Board finds the Veteran's lay statements regarding onset of hearing loss during service to be competent because a decline in hearing acuity is within his lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).
Even though the Veteran denied hearing loss in service on his September 1968 and June 1975 report of medical history forms and an August 1976 VA examination report noted no hearing loss, the Board finds the Veteran's lay statements to be credible as it is his contention that his hearing loss started in service but it took him a few years after separation from service to truly understand the loss of his hearing acuity.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

What remains in the instant case, without the VA medical opinions, are the documented in-service threshold shifts and the Veteran's competent and credible lay statements which report onset of hearing loss in service.  Accordingly, after resolving reasonable doubt in favor of the Veteran, service connection for bilateral hearing loss is warranted.    

    
ORDER

Service connection for bilateral hearing loss is granted.  




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


